DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 8/22/22 have been received. Claims 18, 19, and 25-35 have been amended. Claims 1-17 have been cancelled.
Claim Objections
3.	The objection to claim 19 is withdrawn because the Applicant amended the claim. 
Claim Rejections - 35 USC § 112
4. 	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 18 and 19-37 is withdrawn because the Applicant amended the claims.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 33 recites the limitation "the ion diffusivity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an ion diffusivity".
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 18-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN105826540(A)) with citations from machine translation provided with this Office Action. 
Regarding claim 18, Xin discloses  a porous carbon material (conductive network embedded hierarchical porous carbon carrier, [0008]) comprising: a total pore volume in  a range of 0.1- 3.2 cm3/g ([0009]) which overlaps the claim range from 0.4 to 2.8 cm3/g for pores having a diameter in  a range of 0.4-5000 nm ([0009]) which overlaps the claim range from 10 nm to 10,000 nm; a BETTotal in  a range of 200-4000 m2/g ([0009]) which overlaps the claim range from 10 to 1000 m2/g; a conductivity greater than 2 S/cm (high conductivity nano carbon materials [0008], [0010]); and a pore diameter distribution with a mode in  a range of 0.5 – 500 nm, (Example 1, [0040]) which overlaps the claim range from 50 to 280 nm, thus reading on the limitation.
Xin is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 19, Xin discloses all of the claim limitations as set forth above. Xin further discloses an iron content less than 25 ppm(Examples 1 & 2).
Regarding claim 20, Xin discloses all of the claim limitations as set forth above. Xin discloses porous carbon is composed of microporous, mesoporous and microporous tertiary pore structures ([0008]). Xin discloses a pore size distribution of 0.5-500 nm in Example 1 but does not explicitly disclose further comprising at least a mean pore size above 40 nm and a modal pore size above 40 nm.
It would have been obvious to one of ordinary skill in the art to provide in the porous carbon material of Xin,  at least a mean pore size above 40 nm and a modal pore size above 40 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 21, Xin discloses all of the claim limitations as set forth above. Xin further discloses  a device comprising the porous carbon material according to claim 18(battery [0008]-[0009]).
Regarding claim 22, Xin discloses all of the claim limitations as set forth above. Xin further discloses a device comprising the porous carbon material according to claim 19(battery, [0008]-[0009, Examples 1 & 2).
Regarding claim 23, Xin discloses all of the claim limitations as set forth above. Xin further discloses  a device comprising the porous carbon material according to claim 20 (battery [0008]-[0009], Examples 1 & 2).
Regarding claim 24, Xin discloses all of the claim limitations as set forth above. Xin further discloses  a process of using the porous carbon material according to claim 18 for improving the properties of an electrical device, wherein the electrical device is selected from the group consisting of an electrochemical cell, a capacitor,  an electrode, and a fuel cell ([0002], [0019], Examples 1 & 2).
Regarding claim 25, Xin discloses all of the claim limitations as set forth above. Xin further discloses   ion transport of the electrical device is improved([0019], Examples 1 & 2).
Regarding claim 26, Xin discloses all of the claim limitations as set forth above. Xin further discloses  the electrical device is a lithium ion battery having electrodes, and a power density of the lithium ion battery is improved by enhancing  ion diffusivity in the electrodes([0019], Examples 1 & 2).
Regarding claim 27, Xin discloses all of the claim limitations as set forth above. Xin further discloses the electrical device is a lithium ion battery having an electrode with a thickness, and an energy density of the lithium ion battery is improved by increasing the electrode thickness([0019], Examples 1 & 2).
Regarding claim 28, Xin discloses all of the claim limitations as set forth above. Xin further discloses the electrical device is a lithium ion battery having electrodes, and the process reduces a drying time of the electrodes(Examples 1 & 2).
Regarding claim 29, Xin discloses all of the claim limitations as set forth above. Xin further discloses  the electrical device is a lithium ion battery having electrodes filled with electrolyte, and the process reduces an electrolyte filling time of the electrodes([0031], Examples 1 & 2).
Regarding claim 30, Xin discloses all of the claim limitations as set forth above. Xin further discloses  the electrical device is a lithium ion battery having electrodes filled with electrolyte, and the process improves  a low-temperature conductivity of the electrolyte([0019], [0031], Examples 1 & 2).
Regarding claim 31, Xin discloses all of the claim limitations as  set forth above. Xin further discloses the electrical device is a fuel cell, and the process improves  a cycle life and/or  water transport in the fuel cell ([0002], [0019]).
Regarding claim 32, Xin discloses all of the claim limitations as set forth above. Xin further discloses  the electrical device is an electrical capacitor having an electrode with a thickness, and an energy density of the electrical capacitor is improved by increasing the electrode thickness([0002], [0019]).
Regarding claim 33, Xin discloses all of the claim limitations  as set forth above. Xin further discloses the electrical device is an electrical capacitor having electrodes, and a power density of the electrical capacitor is improved by enhancing an ion diffusivity in the electrodes([0002], [0019]).
Regarding claim 36, Xin discloses all of the claim limitations as set forth above. Xin further discloses  a process of using the porous carbon material according to claim 19 for improving the properties of an electrical device, wherein the electrical device is selected from the group consisting of an electrochemical cell, a capacitor, an electrode, and a fuel cell([0002], [0019], Examples 1 & 2).
Regarding claim 37, Xin discloses all of the claim limitations as set forth above. Xin further discloses  a process of using the porous carbon material according to claim 20 for improving the properties of an electrical device, wherein the electrical device is selected from the group consisting of an electrochemical cell, a capacitor, an electrode, and a fuel cell([0002], [0019], Examples 1 & 2).
11.	Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN105826540(A)) with citations from machine translation provided with this Office Action as applied to claims 18 and 24 above, in view of Hoshiba (US 2011/0177392). 
Regarding claim 34, Xin discloses all of the claim limitations as set forth above. Xin discloses the invention belongs to the field of electrochemical power sources and in particular relates to a lithium sulfur battery ([0002]) but does not explicitly disclose  the electrical device is a lead acid battery, and the process improves a cycle life and/or a deep- discharge capacity in the lead acid battery.
Hoshiba teaches lead acid battery electrode (title).  Hoshiba teaches lead acid battery electrode comprising the electrode active material layer including the lead containing material as the electrode active material (hereinafter it may be referred as “lead active material layer”), the electrode active material layer including the porous carbon material as the electrode active material (hereinafter it may be referred as “porous carbon active material layer”), and the current collector ([0011]).  Hoshiba teaches by using the lead acid battery electrode having the thickness of the porous carbon active material layer within said range, the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger([0030]).
It would have been obvious to one of ordinary skill in the art to have as the electrical device in Xin, a lead acid battery as taught by Hoshiba in order to  provide the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger.
Regarding claim 35, Xin discloses all of the claim limitations as set forth above.  Xin discloses the invention belongs to the field of electrochemical power sources and in particular relates to a lithium sulfur battery ([0002]) but does not explicitly disclose  the electrical device is a lead acid battery, and the process improves a dynamic charge acceptance in the lead acid battery.
Hoshiba teaches lead acid battery electrode (title).  Hoshiba teaches lead acid battery electrode comprising the electrode active material layer including the lead containing material as the electrode active material (hereinafter it may be referred as “lead active material layer”), the electrode active material layer including the porous carbon material as the electrode active material (hereinafter it may be referred as “porous carbon active material layer”), and the current collector ([0011]).  Hoshiba teaches by using the lead acid battery electrode having the thickness of the porous carbon active material layer within said range, the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger([0030]).
It would have been obvious to one of ordinary skill in the art to have as the electrical device in Xin, a lead acid battery as taught by Hoshiba in order to  provide the output characteristic after the charge-discharge characteristic of the lead acid battery using this electrode can be made larger.
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 18-37 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724